  Case 4:18-cv-00829-P Document 89 Filed 05/29/20          Page 1 of 9 PageID 1384



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 KIM GARZA,                                 §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §   Civil Action No. 4:18-cv-00829-P
                                            §
 ARLINGTON INDEPENDENT                      §
 SCHOOL DISTRICT,                           §
                                            §
      Defendant.                            §

                     MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Arlington Independent School District’s (“AISD”)

Motion for Summary Judgment (ECF No. 59), Plaintiff Kim Garza’s Response (ECF

No. 77), and AISD’s Reply (ECF No. 81). Having considered the motion, briefing, and

applicable law, the Court finds that AISD’s Motion for Summary Judgment should be and

hereby is GRANTED. Accordingly, Garza’s claims against AISD are hereby

DISMISSED with prejudice.

                                   BACKGROUND

      1. Undisputed Facts

        AISD hired Garza to teach art at Amos Elementary School in 2002. MSJ App. at 7–

8, ECF No. 61. On March 22, 2017, Garza filed a charge with the U.S. Equal Employment

Opportunity Commission alleging age, race, and national origin discrimination, as well as

retaliation. In October 2017, Garza was hospitalized due to an increase in her blood

pressure, lost control of her bodily functions multiple times, saw her mental health
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20                Page 2 of 9 PageID 1385



deteriorate to a point where she struggled to develop and maintain personal relationships,

and was diagnosed with paranoia, depression, anxiety, and Post-Traumatic Stress Disorder

which stem from the alleged discrimination. 1

       The PTSD that Garza suffers from stemmed from the following 2012 events:

(1) Principal DeLeon taking Garza by the shoulders and leading her from the hallway to

her classroom, opening the door, and pushing her into the classroom; (2) DeLeon

“forcefully whispering” for Garza to leave a meeting she was not supposed to be at and

then taking her by the arm and leading her out of the room, resulting in a police report of

assault; (3) DeLeon following Garza in her vehicle; and (4) a student playing with scissors

close to Garza’s hair and neck. MSJ App. at 18–21, 22–25, 42–43. DeLeon left AISD in

2013. Id. at 84.

       Garza began full-time leave under the Family Medical Leave Act (“FMLA”) around

December 21, 2017. Id. at 13–14. Following the expiration of FMLA leave, Garza

transitioned to temporary disability through AISD. Id. at 14. Garza’s doctor never cleared

her to return to work. Id. at 12. On July 31, 2019, Garza voluntarily elected to resign her

continuing contract with AISD. Id. at 9–11.




       1
         AISD cites to the Court’s Motion to Dismiss Order (ECF No. 38) and AISD’s Motion to
Dismiss Appendix (ECF No. 30) to support these facts. Under Local Rule 56.6, this is improper
summary judgment evidence that could be ignored by the Court. Fortunately for AISD, Garza does
not dispute these facts and admits that they are true. In the future, AISD’s counsel would be wise
to pay attention to the Local Rules and comply with briefing requirements established therein.
                                                2
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20             Page 3 of 9 PageID 1386



   2. Garza’s Presented Facts

       The Court notes that Garza’s lone citation in her response brief’s fact section states

that “Material Facts items a through cc are found in the Appendix.” MSJ Resp. Br. at 9

n. 5, ECF No. 78. This is wholly inadequate and in direct contradiction with the Local

Rules and established jurisprudence. Parties are required to proffer evidence through

appendices to their motions or briefs and articulate the relevance of that evidence in order

to meet the burdens of production or articulation that may arise. See Ragas v. Tenn. Gas

Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). A court is not obligated to sift through the

evidence and construct theories of the case that support or negate a motion for summary

judgment. The Fifth Circuit established almost thirty years ago that “[j]udges are not

ferrets” under Rule 56. Nicholas Acoustics & Specialty Co. v. H & M Constr. Co., Inc., 695

F.2d 839, 846–47 (5th Cir. 1983). The Fifth Circuit has more recently reiterated that

“[j]udges are not like pigs, hunting for truffles buried in briefs.” de la O v. Housing Auth.

of City of El Paso, Texas, 417 F.3d 495, 501 (5th Cir. 2005) (quoting United States v.

Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)), cert. denied 546 U.S. 1062 (2006); Santos v.

Evergreen Alliance Golf, LP, 650 F. Supp. 2d 604, 611 (S.D. Tex. 2009).

       Garza first disputes two sets of facts that AISD included in their “Undisputed Facts”

section    and    then    asserts    a    series   of    facts    labeled    “a”    through

“cc.” These facts provide a procedural history as well as address allegations involving

Principal Laird. See Resp. Br. at 9–12, ECF No. 78. However, as noted above, Garza

provides no citation or guidance directing the court to where in her 254-page appendix

those facts are substantiated by summary judgment evidence. Accordingly, the Court will

                                             3
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20              Page 4 of 9 PageID 1387



regard AISD’s facts as undisputed and Garza’s facts as insufficient to meet her burden as

the nonmovant in this case to create genuine issues of material fact. See Moayedi v.

Compaq Comput. Corp., 98 F. App’x 335, 338 (5th Cir. 2004).

                                  LEGAL STANDARD

       Summary judgment is proper if the pleadings, the discovery and disclosure materials

on file, and any affidavits “[show] that there is no genuine dispute as to any material fact

and that the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A

dispute about a material fact is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). The trial court must resolve all reasonable doubts in favor of the party opposing

the motion for summary judgment. Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655

F.2d 598, 602 (5th Cir. 1981) (citations omitted). The substantive law identifies which facts

are material. Anderson, 477 U.S. at 248.

       The party moving for summary judgment has the burden to show that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law. Id. at

247. If the movant bears the burden of proof on a claim or defense on which it is moving

for summary judgment, it must come forward with evidence that establishes “beyond

peradventure all of the essential elements of the claim or defense.” Fontenot v. Upjohn Co.,

780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant bears the burden of proof, the

movant may discharge its burden by showing that there is an absence of evidence to support

the nonmovant’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Byers v. Dall.

Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its

                                              4
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20              Page 5 of 9 PageID 1388



burden, the nonmovant must “respond to the motion for summary judgment by setting forth

particular facts indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing

Anderson, 477 U.S. at 248–49). The nonmovant must adduce affirmative evidence.

Anderson, 477 U.S. at 257. No “mere denial of material facts nor. . . unsworn allegations

[nor] arguments and assertions in briefs or legal memoranda” will suffice to carry this

burden. Moayedi, 98 F. App’x. at 338 (5th Cir. 2004). Rather, the Court requires

“significant probative evidence” from the nonmovant in order to dismiss a request for

summary judgment supported appropriately by the movant. United States v. Lawrence, 276

F.3d 193, 197 (5th Cir. 2001). The Court must consider all of the evidence but must refrain

from making any credibility determinations or weighing the evidence. See Turner v. Baylor

Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                        ANALYSIS

   1. AISD Fails to Cleary Establish that Garza’s Claims are Untimely

       AISD asserts timeliness as a bar to Garza’s remaining claims—an affirmative

defense for which AISD would have the burden of proof at trial. Therefore, AISD has the

burden on summary judgment to establish each element of that defense as a matter of law.

Crescent Towing & Salvage Co., Inc. v. M/V Anax, 40 F.3d 741, 744 (5th Cir. 1994) (citing

Celotex Corp., 477 U.S. at 322–23).

       AISD spends multiple pages arguing that Garza’s claims are untimely filed but fails

to address any of the factual allegations against Laird that appear to be potentially timely.

Due to this gap in its argument, AISD has failed to carry this burden and prove that there



                                              5
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20              Page 6 of 9 PageID 1389



is no genuine issue of material fact on the issue of the timeliness of Garza’s claims.

Therefore, summary judgment cannot be granted on this ground.

   2. Garza has not raised a fact issue on all elements of her ADEA Age
      Discrimination Claim

       AISD moves for summary judgment on Garza’s ADEA claims of age

discrimination, challenging both the qualification and adverse employment action

elements. See MSJ Br. at 12–14, ECF No. 60. Garza fails to adequately support her

allegations, and therefore summary judgment must be granted in favor of AISD on these

claims.

       In analyzing an ADEA age discrimination claim, the Court performs the McDonnell

Douglas test, requiring a plaintiff to prove: (1) she is within the protected class; (2) she is

qualified for the position; (3) she suffered an adverse employment decision; and (4) she

was replaced by someone younger or treated less favorably than similarly situated younger

employees. Smith v. City of Jackson, 351 F.3d 183, 196 (5th Cir. 2003); McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). The protected class includes individuals

who are at least forty years old. See 29 U.S.C. § 631(a). A plaintiff challenging her

termination or demotion can ordinarily establish a prima facie case of age discrimination

by showing that she continued to possess the necessary qualifications for her job at the time

of the adverse action, that is that she had not suffered physical disability or loss of a

necessary professional license or some other occurrence that rendered her unfit for the

position for which she was hired. Bienkowski v. American Airlines, Inc., 851 F.2d 1503,

1506 & n. 3 (5th Cir. 1988). For all Title VII and ADEA claims, adverse employment


                                              6
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20           Page 7 of 9 PageID 1390



actions consist of “ultimate employment decisions, such as hiring, firing, demoting,

promoting, granting leave, and compensating.” Thompson v. City of Waco, 764 F.3d 500,

503 (5th Cir. 2014); see Jenkins v. City of San Antonio Fire Dep’t, 12 F. Supp. 3d 925, 940

(W.D. Tex. 2014) (quoting McCoy v. City of Shreveport, 492 F.3d 551, 559 (5th Cir.

2007)).

       Garza admits in her deposition that she was not medically cleared to return to work

by her doctor at any time before resigning. See MSJ App’x at 11, ECF No. 61. The Fifth

Circuit has held that being disabled and unable to work due to doctor’s orders renders one

“unqualified” to perform work for the purpose of ADA, ADEA, and Title VII claims. See

Munoz v. Seton Healthcare, Inc., 557 Fed. Appx. 314, 319 (5th Cir. 2014) (applying the

McDonnel Douglas test in analyzing ADA, ADEA, and Title VII claims). Because she was

not medically cleared to return to work, it follows she was not qualified and cannot

establish the second element of her ADEA claim.

       Further, Garza must establish that she suffered an adverse employment action. But

Garza admits in her deposition that she resigned for her own reasons and that she was

unaware of any adverse employment actions taken against her by AISD at any time. See

MSJ Appx. at 60–62. By providing this testimony, Garza refuted the existence of the third

element of her own ADEA claim.

       In failing to provide appropriate citations to specific evidence proving the

qualification element and adverse employment action element of her claim, Garza has

failed to establish that she is entitled to relief under the ADEA. Accordingly, the Court

finds that summary judgment should be and hereby is GRANTED in favor of AISD, and

                                            7
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20             Page 8 of 9 PageID 1391



that Garza’s ADEA claims against AISD should be and hereby are DISMISSED with

prejudice.

   3. Garza has not raised a fact issue on all elements of her ADA Disability
      Discrimination Claim

       Garza’s ADA claim, like her ADEA claim, requires the Court to perform the

McDonnell Douglas test. Garza must set forth evidence that: (1) she has a disability; (2)

she was qualified for the position; (3) she was subject to an adverse employment decision

on account of her disability. Delaval v. PTECH, 824 F.3d 476, 5479 (5th Cir. 2016). As

determined above, Garza was neither qualified nor was she subject to an adverse

employment action. As a result, Garza fails to establish two of the essential elements of her

ADA claim. Accordingly, the Court finds that summary judgment should be and hereby is

GRANTED in favor of AISD, and that Garza’s ADA claims against AISD should be and

hereby are DISMISSED with prejudice.

   4. Garza has failed to establish all elements of her Title VII Claims

       Garza maintains two Title VII claims against AISD: retaliation and hostile work

environment. To establish a prima facie case of retaliation, Garza must prove that: (1) she

participated in a Title VII protected activity; (2) she suffered an adverse employment action

by her employer; and (3) that there is a causal connection between the protected activity

and the adverse action. See McCoy v. City of Shreveport, 492 F.3d 551, 557 (5th Cir. 2007).

To establish a prima facie case of hostile work environment under Title VII, Garza must

prove she: “(1) belongs to a protected group; (2) was subjected to unwelcome harassment;

(3) the harassment complained of was based on a protected characteristic; (4) the


                                             8
  Case 4:18-cv-00829-P Document 89 Filed 05/29/20             Page 9 of 9 PageID 1392



harassment complained of affected a term, condition, or privilege of employment.”

Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012) (quoting Ramsey v.

Henderson, 286 F.3d 264, 268 (5th Cir. 2002)).

       The retaliation claim, as discussed above, fails on the adverse employment action

element. Because Garza cannot prove that she suffered an adverse employment action, the

Court finds that summary judgment should be and hereby is GRANTED in favor of AISD.

Accordingly, Garza’s Title VII retaliation claim is DISMISSED with prejudice.

       Garza alleges that AISD created a hostile work environment as a result of her being

“a female of Hispanic heritage while employed by Defendant AISD.” Garza’s entire case,

aside from this one claim, is predicated on age and disability discrimination. In fact, Garza

has provided no evidence that any of the harassment or discrimination that she is alleging

occurred because of her ethnicity or gender. Because she has provided no such evidence,

Garza has failed to establish the third element requiring that the harassment was based on

a protected characteristic. Accordingly, the Court finds that summary judgment should be

and hereby is GRANTED in favor of AISD and Garza’s Title VII hostile work

environment claim is DISMISSED with prejudice.

                                     CONCLUSION

       The Court finds that summary judgment should be and hereby is GRANTED in

favor of Arlington ISD and Garza’s claims are DISMISSED with prejudice.

       SO ORDERED on this 29th day of May, 2020.



                                        Mark T. Pittman
                                        UNITED STATES DISTRICT JUDGE
                                            9
